Kellogg, J. (dissenting):
The defendant purchased the land under the power of sale mentioned in the will, and has refused and neglected to pay the purchase *393price. It is true a part of the purchase price was to be paid by supporting the widow, who was the executrix. By his refusal to make such payment, the estate has paid $1,550 for her maintenance, which is the balance unpaid on the purchase price of the land which the estate sold the defendant. The defendant having agreed to, support her in payment of land he received from the estate, is not in position to deny that the estate is properly chargeable with her support. The action was properly brought.
Sewell, J., concurred.
Judgment affirmed, with costs.